Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Brian A. Smale, Appellant                              Appeal from the County Court at Law of
                                                        Cass County, Texas (Tr. Ct. No.
 No. 06-19-00038-CV          v.                         CCL18C571). Opinion delivered by Justice
                                                        Stevens, Chief Justice Morriss and Justice
 Pamela Ann Williams, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Brian A. Smale, pay all costs of this appeal.




                                                       RENDERED NOVEMBER 13, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk